

114 HR 5650 IH: Recovering America’s Wildlife Act of 2016
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5650IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Mr. Young of Alaska (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Pittman-Robertson Wildlife Restoration Act to make funds available for management of
			 fish and wildlife species of greatest conservation need as determined by
			 State fish and wildlife agencies.
	
 1.Short titleThis Act may be cited as the Recovering America’s Wildlife Act of 2016. 2.Findings and purposes (a)FindingsCongress finds that—
 (1)a diverse array of species of fish and wildlife is of significant value to the United States for many reasons, including aesthetic, ecological, educational, cultural, recreational, economic, and scientific reasons;
 (2)more than 90 million citizens of the United States participate in outdoor recreation through hunting, fishing, birding, and other wildlife-dependent recreation, all of which have significant value to the citizens who engage in those activities and provide economic benefits to local communities;
 (3)it is in the interest of the United States— (A)to retain for present and future generations the opportunity to hunt, fish, observe, understand, and appreciate a wide variety of fish and wildlife;
 (B)to recover species of fish and wildlife listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) requiring Federal protection, and to prevent fish and wildlife species from declining to the point of requiring Federal protection under that Act, by conserving species in greatest conservation need; and
 (C)to support collaborative and proactive conservation that will sustain America’s diverse fish and wildlife populations;
 (4)hunters and anglers, including future President Theodore Roosevelt and naturalist George Bird Grinnell, were alarmed in the 1880–90s that game and sportfish could not sustain unregulated harvest, and that avifauna needed protection from commercial take, and thus founded the first nongovernmental conservation organizations to instill fish and wildlife conservation values in hunters, anglers, bird watchers, and all citizens;
 (5)at the turn of the 20th century, the States realized the need to regulate harvest of game and sportfish for sustainable use, and required hunting and angling licenses of users, and established seasons, bag and creel limits, and legal means of take for game and sportfish, using license dollars largely for enforcement of those regulations;
 (6)in 1937, an alliance between hunters and conservation organizations, the State governments, the Federal Government, and the shooting sports industry convinced Congress to transfer receipts from an existing Federal excise tax on sporting arms and ammunition to the States, matched by State hunting license dollars, for the management of wildlife and conservation of habitat under the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), which greatly enhanced the States ability to move from largely the enforcement of game seasons and bag limits into science-based research and management of all wildlife;
 (7)similarly, in 1951, an alliance between anglers and conservation organizations, the State governments, the Federal Government, and the sport-fishing industry, convinced Congress to impose a Federal excise tax on fishing equipment under the Dingell-Johnson Sportfish Restoration Act (16 U.S.C. 777 et seq.), and to transfer receipts to the States, matched by State fishing license revenues, to manage sport fish and conserve aquatic habitats, further enhancing the maturation of the State fish and wildlife agencies into science-based management of all fish species;
 (8)this user-pay, public-benefits means of funding fish and wildlife conservation is unique in the world, having been brought to the Federal Government by sportsmen and sportswomen who were willing to pay these fees to ensure dedicated funds to fish and wildlife conservation delivered by the States;
 (9)these user-pay funds (licenses and excise taxes)— (A)have benefited not just hunters and anglers but all Americans in providing abundant fish and wildlife (game and nongame species both), clean water, outdoor recreation, healthy activities, and quality of life; and
 (B)provide, and will continue to provide, a majority of the funds that are available to State fish and wildlife agencies for science-based management of fish and wildlife for their citizens;
 (10)State fish and wildlife agencies are responsible for all fish and wildlife, but are grossly underfunded to fulfill these responsibilities because there are few funds available at the State level for fish and wildlife conservation except those driven by hunting and fishing license revenues, and Federal excise tax revenues;
 (11)Congress enacted the Wildlife Conservation and Restoration Account under section 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) to extend support for the full array of fish and wildlife conservation needs, including species that are not hunted or fished, but only authorized appropriations for the Account for one year;
 (12)while appropriated funds have been made available through the State Wildlife Grants program of the United States Fish and Wildlife Service, the lack of assured and sufficient dedicated funds for the Wildlife Conservation and Restoration Account has left unrealized the goals of the Account, thereby allowing fish and wildlife to continue to decline across the United States and resulting in hundreds of species being listed under the Endangered Species Act of 1973;
 (13)partly as a requirement of the unfunded Wildlife Conservation and Restoration Account, each State and territory is required to seek public input and produce a comprehensive fish and wildlife conservation strategy, called a State Wildlife Action Plan, to guide the conservation of the full array of fish, wildlife and their habitats in each State and territory;
 (14)providing assured and sufficient dedicated funding to the Wildlife Conservation and Restoration Account will advance the national interest in assuring sustainable populations of all fish and wildlife species for the use and enjoyment of our citizens, through implementing the comprehensive fish and wildlife conservation strategies of the States;
 (15)as funds become available through enactment of this Act, States should secure the needed non-Federal match from sources other than revenue generated by sportsmen and sportswomen through the sale of State hunting and fishing licenses, which is the historic, and sometimes only, source of matching funds for the excise tax revenue generated through the Federal wildlife and sport fish restoration accounts; and
 (16)Federal wildlife and sport fish restoration accounts support activities that include, but are not limited to, fish and wildlife restoration projects for game species that also benefit an array of other game and nongame species, hunter education, and range development efforts.
 (b)PurposesThe purposes of this Act are— (1)to provide dedicated and assured funding to advance the national interest in keeping fish and wildlife from becoming threatened or endangered with extinction, by supporting programs in each State and territory to address the conservation needs of the full diverse array of declining fish and wildlife species, including both game and nongame species;
 (2)to provide from the Wildlife Conservation and Restoration Account the Federal share of the support needed to implement the comprehensive fish and wildlife conservation strategies developed by each State and territory in order to address the needs of those species identified by each State and territory as species of greatest conservation need; and
 (3)to carry out collaborative and proactive conservation actions with the goal of precluding the need for listing of species under the Endangered Species Act of 1973 (16 U.S.C. 1531), as well as enhancing the ability of the States to recover species listed under that Act and remove them from the protection of the Act.
 3.Wildlife Conservation and Restoration SubaccountSection 3(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)) is amended by striking paragraph (2) and inserting the following:
			
				(2)Wildlife Conservation and Restoration Subaccount
 (A)EstablishmentThere is established in the Federal Aid to Wildlife Restoration Fund a subaccount to be known as the Wildlife Conservation and Restoration Subaccount (referred to in this paragraph as the Subaccount).
 (B)UseAmounts in the Subaccount shall be available without further appropriation, for each fiscal year, for apportionment in accordance with this Act to carry out State Wildlife Conservation and Restoration programs in order to manage fish and wildlife species of greatest conservation need as determined by a State fish and wildlife agency.
 (C)DepositsStarting in fiscal year 2016, the Secretary of the Treasury shall transfer to the fund for deposit in the Subaccount the following:
 (i)Outer Continental Shelf revenuesFrom amounts deposited in the Treasury under section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338), $650,000,000.
 (ii)Mining revenuesFrom amounts deposited in the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191), after the withdrawal of funds to the States under subsection (a) of that section, $650,000,000..
		